GRONER, C. J.
Petitioner, John M. Holzworth, is confined in the District Jail under an indictment for a felony.
On Friday the 10th of October, 1947, he filed through the Director of the Department of Corrections, a petition for a Writ of habeas corpus addressed to “the Court of Appeals”, although a letter attached to the petition is addressed to the presiding judge and is accompanied by a proposed order on which he endorsed “petition to be presented to a justice of the Court of Appeals as a justice thereof.” Considering that petitioner is not represented by counsel, though himself an attorney, it is perhaps not going too far to regard his petition as addressed to one of the justices of the United States Court of Appeals. In that aspect the petition has been considered by me, but the Court has said in Brosius v. Botkin, 72 App.D.C. 29, 110 F.2d 49, “even if the petition be addressed to an individual judge Oof the court, it should be denied. The appropriate procedure is to address a petition, to the District Court or one of the twelve judges thereof. - Whitaker v. Johnston, 9 Cir., 85 F.2d 199; Ex parte Davis, 9 Cir., 54 F.2d 723.” Perhaps no more than this need be said, except that I observe from the petition that applications for writs of habeas corpus similar to the one now being considered have twice been made by petitioner to judges of the District Court and have been denied. No appeal was taken in either case, but if petitioner desires to pursue his applications in these cases to the United States Court of Appeals he has time to prosecute an appeal in either of the cases.
The petition will be filed by the clerk of the District Court of the United States for the District of Columbia and this order entered in the records of that court. 28 U.S.C.A. § 452.
Petition denied.